Citation Nr: 0613986	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
to include as secondary to service-connected lateral 
ligamentous instability of the right ankle with degenerative 
changes. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which the RO denied the benefit sought on 
appeal. The appellant, who served on active duty for training 
from March 1964 to October 1964, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review. The Board remanded the case for 
additional development in October 2000.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.

The Board issued a decision denying the appellant's claim in 
April 2004.  Thereafter, the appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court'); and the Court granted a joint motion 
to remand in October 2005.  As such, the case has been 
returned to the Board for further review.   

For procedural purposes, the Board observes that the 
appellant originally filed his claim with the RO in Waco, 
Texas.  However, he subsequently moved to Topeka Kansas; and 
as a result, the claims file was transferred in February 2003 
to the RO in Wichita, Kansas.  In February 2003, the 
appellant indicated another change of address, and his claims 
file was again transferred to the RO in St. Louis, Missouri, 
which issued a Supplemental Statement of the Case and also 
certified the appellant's appeal to the Board of Veterans' 
Appeals.





REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a left ankle 
disorder discloses a need for further development prior to 
final appellate review.  As set forth above, the Board issued 
its decision denying the appellant's claim in April 2004 and 
the appellant appealed that denial to the Court. See April 
2004 Board decision.  A certified list of evidence and 
material of record deemed relevant to the appellant's appeal 
was issued by the Board in September 2004. See September 2004 
certified list.  The appellant then submitted a brief to the 
Court in July 2005; and a joint motion to remand requesting 
that the Board's April 2004 decision be vacated was 
subsequently prepared and filed. See July 2005 Brief of 
Appellant; October 2005 Joint Motion for Remand.  The Court 
granted the joint motion and remanded the appellant's claim 
in October 2005. See October 2005 order.   

However, during the pendency of the appeal to the Court, the 
appellant's representative submitted to the RO an "informal 
claim for service connected disability for a left ankle 
condition secondary to a right ankle service connected 
disability." See July 2004 letter.  Although the appellant's 
claim was on appeal to the Court and the claims file was not 
in the RO's possession, the RO sent the appellant a VCAA 
notice letter informing him of the evidence necessary to 
establish entitlement to service connection on a secondary 
basis and also afforded the appellant a VA joints examination 
in order to answer the medical question as to whether there 
was a relationship between the appellant's left ankle 
problems and service-connected right ankle disability. See 
August 2004 letter; December 2004 VA examination report.  
Notably, the December 2004 VA examination was performed 
without review of the appellant's claims file and that 
examiner's diagnostic impression was that the veteran had a 
normal right and left ankle examination. See December 2004 VA 
examination report, p. 1.  Thereafter, the RO issued a new 
rating decision, in which service connection for a left ankle 
disorder on a secondary basis continued to be denied. See 
January 2005 rating decision.  However, no Supplemental 
Statement of the Case was prepared.  Due to the lack of a 
Supplemental Statement of the Case, this case must be 
returned to the RO for further action.

In doing so, the Board observes that the appellant has 
proceeded upon two theories of entitlement to service 
connection for his left ankle disorder.  Initially he 
contended service connection was warranted on the basis of a 
preexisting condition that had been aggravated by active 
service. See February 1998 informal claim ("I'm requesting 
that I be granted SC for both ankles due to service 
aggravation"); September 1998 notice of disagreement; 
January 1999 VA Form 9.  Alternatively, he argued that he did 
not have a preexisting left ankle disorder; and that his left 
ankle should be service-connected on the basis that it has 
been affected by his right ankle disability (i.e., secondary 
service connection). See July 1999 hearing transcript, p. 3.  
The Board's April 2004 opinion was vacated and remanded by 
the Court on the basis of (1) insufficient reasons and bases 
as to the finding that the presumption of soundness in this 
case had been rebutted by clear and unmistakable evidence and 
(2) the failure to provide adequate reasons and bases as to 
why the appellant was not entitled to secondary service 
connection in light of Allen v. Brown, 7 Vet. App. 439 
(1995). See October 2005 Joint Motion to Remand, pgs. 
1-2; see also Brief of Appellant, pgs. 6-9.  Notably, the 
appellant's representative argued that the appellant's claim 
should be remanded for a secondary service connection notice 
and readjudication of the claim. See Brief of Appellant, p. 
9.  

In light of the above referenced necessity for a remand in 
this case, the RO should afford the appellant a new VA 
examination with review of the claims file in order to obtain 
further medical evidence in this case that would assist the 
Board in rendering a decision in this case.  The examiner 
should address the issues of direct and secondary service 
connection.  

A remand will also allow the RO an opportunity to provide 
appropriate VCAA notice to the appellant regarding the merits 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

	1. The RO should provide, with respect to 
the appellant's claim of entitlement to 
service connection for a left ankle 
disorder on both a direct and secondary 
basis, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, supra. 

2.  The RO should afford the appellant a 
VA orthopedic examination of the 
veteran's left ankle.  After reviewing 
the claims folder and examination of the 
appellant, the examiner should respond to 
the following:

(a)	D
oes the medical (factual) evidence of 
record indicate that the appellant's 
left ankle disorder clearly and 
unmistakably preexisted service.  (If 
the examiner comes to the conclusion 
that the appellant's left ankle 
disorder preexisted service, such a 
conclusion must be clearly and 
unmistakably supported by medical 
evidence of record and not based 
exclusively upon statements made by 
the appellant.)  If so, does the 
record reflect any worsening of the 
left ankle disorder in service due to 
either the natural progression of the 
disability or due to aggravation of 
the disorder;
(b)	I
f the evidence does not clearly and 
unmistakably reflect that the 
appellant's left ankle disorder 
preexisted his military service, is it 
at least as likely as not that the 
appellant's left ankle disorder 
developed in service;
(c)	I
f not, is the appellant's current left 
ankle disorder due to or the result of 
the veteran's service-connected 
lateral ligamentous instability of the 
right ankle with degenerative changes, 
or is the appellant's current left 
ankle disorder aggravated by the 
veteran's service-connected lateral 
ligamentous instability of the right 
ankle with degenerative changes.   

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
evidence of record.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





